Citation Nr: 0402976	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
to the left thigh involving muscle group XIV, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.  The May 
2002 rating decision was issued in June 2002, by the RO in 
Denver, Colorado.

In May 2003, the veteran appeared at the Denver RO and 
testified at a videoconference hearing conducted by the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.

In his Appeal to Board of Veterans' Appeals received in 
November 2002, the veteran related that he was having right 
leg problems, which he considered to be related to his 
service-connected left thigh injury.  As the issue of 
entitlement to service connection for a right leg disability 
as secondary to the service-connected left thigh injury has 
not been adjudicated, it is referred to the RO for 
appropriate action.

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran is service connected for a shell fragment wound 
to the left thigh involving muscle group XIV.  On VA 
examination in March 2002, the examiner indicated that he 
also suffered from scars and arthritis of the left knee and 
left hip as a result of his service-connected disability.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  At his hearing 
in May 2003, the veteran further complained of numbness of 
his left thigh.  Therefore, on remand he should be afforded 
appropriate VA examinations to identify and assess the 
severity of all residuals of his service-connected 
disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The veteran testified that he is periodically treated at the 
Denver VA Medical Center (VAMC) for his left thigh injury.  
Transcript, pp. 7, 9.  VA should also take this opportunity 
to obtain updated treatment records from that facility.  See 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
applicable legal precedent.

2.  The RO must request that the veteran 
provide a list of those (VA and private 
medical providers) who have recently 
treated him for any left lower extremity 
disorder.  Obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file, 
including, but not limited to, those from 
the Denver VAMC. 

3.  After the foregoing development has 
been accomplished to the extent possible, 
the RO must schedule the veteran for 
appropriate VA examination(s) of his left 
lower extremity.  Any indicated tests, 
including x-rays, should be accomplished.  
The claims file must be made available to 
the examiner(s); the examiner(s) should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner(s) should identify all residuals 
attributable to the veteran's service-
connected shrapnel would to the left 
thigh, to include any scars, muscle, 
orthopedic, and neurological residuals.  

The examiner(s) should note the range of 
motion for the left knee and left hip and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee or left hip is 
used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved, i.e., 
including, but not limited to, Muscle 
Group XIV.  

The examiner(s) should also describe in 
detail the veteran's scars.

Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the veteran's 
service-connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should also specifically 
discuss the extent, if any, of paralysis 
of the nerves involved.  

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994), and both the old and 
revised versions of 38 C.F.R. § 4.118, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



